In an action to recover damages, inter alia, for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Santucci, J.), dated May 11, 1988, which denied its motion for summary judgment.
Ordered that the order is affirmed, with one bill of costs.
We find, as did the Supreme Court, that triable issues of fact exist as to whether the premises were insured at the time of the fire. This pivotal issue cannot be determined on the basis of the conflicting motion papers. Mollen, P. J., Mangano, Kunzeman and Balletta, JJ., concur.